Allowable Subject Matter
Claim(s) 1, 3, 5-8, 10-15, and 17-20 is/are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention comprises finding distance estimations of image objects and in particular, for using machine-learning models to segment potentially occluded image objects for distance estimation using Light Detection and Ranging (LiDAR) data. The closest prior art, Lee et al. (Pub. No.: US 2021/0104056 A1 – hereinafter “Lee”) shows a similar system which also includes determining a depth of an object detected in the image from an image sensor and LIDAR data from a LIDAR sensor.  
However, Lee fails to disclose “processing the image area within the bounding box to identify a second image mask corresponding with a second pixel region of a second image object in the image; identifying one or more pixels in the first image object and one or more second pixels in the second image object in the pixel region using the bounding box and the image mask; and processing the one or more pixels to determine a classification for the first and second image object”  These features have been added to independent claims 1, 8, and 15; therefore, rendering them allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Ross Varndell/Primary Examiner, Art Unit 2666